Citation Nr: 0010372	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of dermatitis of the arms and groin area, 
currently evaluated as noncompensable.

2.  Entitlement to service connection for hearing loss 
disability of the left ear.

3.  Entitlement to service connection for chronic 
meibomianitis of both eyes.

4.  Entitlement to service connection for a chronic eye 
disorder.

5.  Entitlement to service connection for herpes.

6.  Entitlement to service connection for a chronic elbow 
disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for a chronic back 
disorder.

9.  Entitlement to service connection for a chronic neck 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to March 1979 
and from August 1979 to August 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office and a September 1998 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In the November 1996 decision, the 
Columbia RO granted service connection for dermatitis of the 
arms and groin, assigning a noncompensable evaluation and 
denied service connection for a hearing loss disability of 
the left ear.  Thereafter, the veteran relocated to Alabama 
and his claims folder was transferred to the Montgomery RO.  
In the September 1998 decision, the Montgomery RO denied 
service connection for herpes, a chronic elbow disorder, a 
chronic bilateral knee disability, a chronic back disorder, a 
chronic neck disorder, and a chronic eye disorder.

Additional medical evidence was submitted to the Board in 
October 1999, after the case had been certified to the Board 
for adjudication.  The RO did not have the opportunity to 
review this evidence; however, the veteran's representative 
waived RO consideration of such evidence.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his dermatitis to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Dermatitis of the arms and groin area is currently 
manifested by subjective complaints of itching and recurring 
rashes on the arms and in the groin area and objective 
evidence of pruritic macular legions without discharge.

2.  A hearing loss disability of the left ear was incurred in 
service.

3.  Chronic meibomianitis of both eyes was incurred in 
service.

4.  Competent medical evidence showing a nexus between the 
veteran's current diagnoses of chronic blepharitis/ocular 
rosacea and herpetic keratitis and his active service is not 
of record.

5.  Competent medical evidence showing a nexus between the 
veteran's current diagnosis of herpes simplex virus type II 
and his active service is not of record.

6.  Competent medical evidence showing a nexus between the 
veteran's diagnosis of lateral epicondylitis of the left 
elbow and his active service is not of record.

7.  Competent medical evidence of a chronic elbow disorder is 
not of record.

8.  Competent medical evidence of a bilateral knee disorder 
is not of record.

9.  Degenerative joint disease of the lumbar spine was not 
shown to be manifest within one year of separation from 
service.

10.  Competent medical evidence showing a nexus between the 
veteran's diagnosis of a back disorder, to include 
degenerative joint disease of the lumbar spine, and his 
active service is not of record.

11.  Degenerative joint disease of the cervical spine was not 
shown to be manifest within one year of separation from 
service.

12.  Competent medical evidence showing a nexus between the 
veteran's diagnosis of a neck disorder, to include 
degenerative joint disease of the cervical spine, and his 
active service is not of record.



CONCLUSIONS OF LAW

1.  Dermatitis of the arms and groin area is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).

2.  Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.385 (1999).

3.  Chronic meibomianitis of both eyes was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999) 

4.  The veteran's claim of entitlement to service connection 
for a chronic eye disorder, to include blepharitis, ocular 
rosacea, and herpetic keratitis is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for herpes is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The veteran's claim of entitlement to service connection 
for a chronic elbow disorder, to include lateral 
epicondylitis of the left elbow is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

7.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).
 
8.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the lumbar spine (claimed 
as a chronic back disorder) is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

9.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the cervical spine (claimed 
as a chronic neck disorder) is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of dermatitis

The veteran contends that he is entitled to a compensable 
evaluation for dermatitis of the arms and groin area.  He 
maintains that he experiences severe itching and exfoliation 
approximately every 2 to 3 months or when the weather changes 
and that if not treated with medication, he experiences 
exudation.

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued this issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
the naming of this issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues have 
been phrased.  It also appears that the Court has not 
provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Under 38 C.F.R. § 
4.118, Diagnostic Code 7806, pertaining to eczema, a 10 
percent evaluation requires exfoliation, exudation, or 
itching on an exposed surface or extensive area. A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's service medical records indicate that he was 
treated for skin complaints on multiple occasions with 
diagnoses of folliculitis and dermatitis of the arms and 
groin area.  At a November 1995 VA examination, the veteran 
complained of recurrent groin rash not currently present.  On 
evaluation of the skin, the examiner noted multiple sebaceous 
cysts on the back with well-healed surgical scars from prior 
excisions.  There were no other findings pertaining to the 
skin.  The diagnoses included subjective report of recurrent 
groin rash.  The RO, in November 1996, established service 
connection for dermatitis of the arms and groin area based on 
the veteran's complaints and service medical record and 
assigned a noncompensable evaluation under Diagnostic Code 
7806.

Military medical records from May to September 1995 show that 
the veteran was seen complaining of recurrent arm and groin 
rashes that began in 1979.  On evaluation, the rashes were 
red and there was minor swelling.  The assessments included 
unknown rash and tinea cruris.  An October 1995 military 
record revealed complaints of axillary rash.  On evaluation, 
there was erythema with satellite lesions.  The assessment 
was possible dermatitis.  Subsequent military and VA medical 
records from June 1996 to April 1998 show that the veteran 
was seen complaining of vesicular lesion and rash in the 
supra pubic area and was treated for herpes simplex II and 
condyloma.  A September 1997 VA medical record reveals that 
the veteran was seen with several actinic keratoses on the 
arms and hands that were itching.  The diagnosis was actinic 
keratosis of the skin.  An October 1998 VA medical record 
reflects that the veteran was seen for a rash of the arms, 
waist, and groin.  Macular lesions were noted on the arms and 
groin that were pruritic.  The assessment was skin rash.

The Board notes that the veteran has complained of an itchy 
and exfoliating rash on his arms and groin area, and military 
and VA medical records have supported such statements.  In 
essence, there is itching and involvement of an exposed 
surface.  Accordingly, under diagnostic code 7806, these 
findings warrant a 10 percent disability evaluation.  The 
Board notes that the evidence submitted by the RO subsequent 
to the certification of the appeal to the Board was 
considered and provided a basis for this grant.   

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
Board finds that the medical findings do not support an 
evaluation in excess of 10 percent.  In fact, the veteran's 
own substantive appeal does not support an evaluation in 
excess of 10 percent.  In that document, the veteran reported 
that he had severe itching and exfoliation, virtually every 
time the weather changes.  He also reported that if he did 
not have proper medication, he would have exudation.  The 
veteran's statements confirm that exudation or itching is not 
constant.  Medication controls the exudation and the 
statement regarding the weather reflects exacerbations rather 
than a state of constant itching.  Extensive lesions or 
disfigurement have never been identified.  The Board does not 
doubt that the disorder may be subject to periods of 
exacerbations; however, the medical records do not show 
findings consistent with constant exudation or itching, 
extensive lesions, or marked disfigurement which would 
warrant a 30 percent evaluation.  

II.  Service connection

The veteran is seeking service connection for left ear 
hearing loss, a chronic eye disorder, herpes, a chronic elbow 
disorder, a chronic bilateral knee disorder, a chronic back 
disorder, and a chronic neck disorder on the basis that these 
disorders are related to service.  It is necessary to 
determine if he has submitted a well grounded claim with 
respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well grounded claim for service 
connection generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131 (West 1991), or for disability that 
is proximately due to or the result of service connected 
disability, 38 C.F.R. § 3.310(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Left ear hearing loss

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
do not have to be met during service.  Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

On audiological evaluation in March 1983 during service, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
40
40

Moderate high frequency sensorineural hearing loss was noted 
in both ears and the veteran was placed on an "H-2" 
profile.  The veteran's service medical records indicate that 
this profile was permanent.

In a March 1993 audiological evaluation during service, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
45
55

High frequency hearing loss in both ears was diagnosed.

An audiological evaluation at the veteran's March 1995 
retirement examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
40
50

Bilateral hearing loss was diagnosed.  The results were not 
normal.  Hensley.

At a November 1995 VA audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
45
45

The Maryland CNC speech recognition score was 100 percent in 
the left ear.  The audiologist noted that the veteran had 
normal hearing in the lower frequencies and mild to moderate 
sensorineural hearing loss in the left ear at the higher 
frequencies.

The undisputed evidence establishes that the veteran had 
abnormal hearing during service.  He has current hearing loss 
disability and we are unable to establish any basis to 
attribute the post service disability to anything other than 
the inservice abnormalities.  Accordingly, the Board 
concludes that the evidence supports a finding of service 
connection for a left ear hearing loss disability.

B.  Chronic eye disorder

Service medical records reflect that the veteran complained 
of light sensitivity, dry eyes, red and watery eyes.  He was 
treated for dry eyes, photophobia, conjunctivitis, and a sty 
during service.  At a July 1982 eye examination, slit light 
examination revealed punctuate stains on both eyes.  
Liquefying eye drops were prescribed as needed.  An August 
1982 eyewear prescription indicated that special lenses were 
required because of photophobia due to dry eye syndrome.  At 
his March 1995 discharge examination, it was noted that the 
veteran wore sunglasses. 

At a November 1995 VA examination, the veteran reported a 
history of photophobia with dry eyes.  There were no findings 
of the eyes noted.  

Military medical records from March 1996 show that the 
veteran was seen complaining of red itchy eyes with blurring 
vision and drainage from the eyes.  Evaluation revealed 
infected conjunctiva bilaterally.  Diagnoses included 
conjunctivitis and possible aggravated allergies.  In a 
follow-up evaluation, the veteran complained of irritated and 
watery eyes.  It was noted that the veteran had a history of 
sinusitis.  The veteran reported history of similar symptoms 
during service in Korea.  On evaluation, disciform anterior 
stroma edema was noted in both eyes.  The assessment was 
disciform herpetic keratitis in both eyes.  In a subsequent 
eye examination, the veteran complained of pain and 
discomfort increasing during the day and photophobia.  On 
evaluation, there were areas of sheet-like translucent 
growths on the corneal epithelium with limbal hyperemia (not 
hypervascularity or vascularization of growth mounding).  
There were diffuse superficial punctate keratitis on both 
eyes and a central area of corneal edema.  The assessment was 
possible disciform herpetic keratitis.  The ophthalmologist 
noted however, that it appeared to be "quite atypical" in 
that original central corneal lesions appear resolved while 
peripheral appears to be proliferating and that the lesions 
did not appear typical for acanthamoeba or fungal keratitis.  

In an April 1996 letter, a private ophthalmologist stated 
that he had been treating the veteran since March 1996.  The 
ophthalmologist noted that although the veteran presented 
with a diagnosis of herpes keratitis of both eyes, cultures 
did not support such finding.  Slit lamp examination revealed 
superficial punctate keratitis.  The assessment was anterior 
keratitis.  The ophthalmologist indicated that possible 
etiologies included toxicity to medications, ocular rosacea, 
and questionable herpes keratitis of the left eye. 

An April 1996 military medical record revealed two diagnoses 
of eye disorders, probably herpetic keratoconjunctivitis in 
both eyes and toxic epitheliopathy secondary to either 
antivirals or rosacea.  Military medical records from April 
to November 1996 reveal that the veteran was seen with severe 
plugged meibomian glands in both eyes.  Slit lamp examination 
again revealed dense superficial punctate keratitis and 
edema.  The assessments included severe staph lid disease 
greater on the right than left with history of acne rosacea, 
ocular rosacea, meibomianitis, and meibomian gland 
dysfunction causing secondary dry eye.  The veteran improved 
on medication and treatment.  Military medical records from 
January 1997 to June 1997 show that the veteran's chronic 
meibomian gland dysfunction was stable with continued 
medication.  Military medical records from August to December 
1997 show flare-ups of itchy red eyes.  Superficial punctate 
keratitis was noted on examination.  The assessment was 
severe dry eye secondary to meibomianitis.

VA medical records from July 1997 to August 1998 show the 
veteran had a history of rosacea, chronic blepharitis, 
meibomianitis and photophobia.  He was complaining of 
itching, burning dry eyes with intermittent hazy vision and 
photophobia.  On examination, the lid margins were thickened 
and there were thickened meibomian secretions in both eyes.  
The conjunctivas were infected.  The assessments included 
rosacea with blepharitis and meibomianitis in both eyes, 
chronic blepharitis, allergic conjunctivitis, and dry eye 
syndrome. 

Upon review of the record, the Board notes that the veteran 
was treated for dry eye syndrome during service and in fact, 
provided with treatment including liquefying eye drops and an 
eye glass prescription for such.  The evidence indicates that 
the veteran experienced a number of eye problems, to include 
dry eye syndrome, after his discharge from service.  Military 
and VA medical records contain diagnoses of dry eye syndrome 
secondary to meibomianitis.  Thus, although meibomianitis was 
not diagnosed during service, the veteran has continued to 
complaint of the same symptoms and these have been attributed 
to meibomianitis.  Thus, in weighing the evidence of the 
record, the Board resolves doubt in the veteran's favor.  
Accordingly, the Board concludes that the evidence supports a 
finding of service connection for chronic meibomianitis of 
both eyes.

However, as to the claim for a chronic eye disorder to 
include diagnoses of chronic blepharitis, ocular rosacea, and 
herpetic keratitis of the eyes, the Board finds such claim 
not to be well grounded.  The veteran's service medical 
records show no findings or diagnoses of a chronic eye 
disorder to include diagnoses of chronic blepharitis, ocular 
rosacea, and herpetic keratitis.  Although VA, military, and 
private medical records show the current diagnoses of chronic 
blepharitis, ocular rosacea, and herpetic keratitis, they do 
not provide any competent medical evidence linking the 
veteran's chronic blepharitis, ocular rosacea, and herpetic 
keratitis to active service.  

In the instant case, the veteran is considered competent to 
report that on which he has personal knowledge, that is, what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, he cannot meet the burden imposed 
by section 5107(a) merely by presenting lay statements as to 
the existence of a disorder and a relationship between that 
disorder and service because there is no evidence that the 
veteran is competent to offer medical opinions.  Competent 
medical evidence is required.  Espiritu, 2 Vet. App. 492.  
Lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak, 2 Vet. App. at 611.  The Court has held that where 
the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well grounded claim.  
Caluza, 7 Vet. App. at 507; see also Robinette, 8 Vet. App. 
at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet. App. at 
93.  

Accordingly, the Board concludes that the veteran's claim for 
service connection for a chronic eye disorder to include 
chronic blepharitis, ocular rosacea, and herpetic keratitis 
is not well grounded and is denied.  38 U.S.C.A. § 5107 (West 
1991).

C.  Herpes

The veteran contends that he contracted herpes at the same 
time he contracted other venereal diseases in service and 
that the herpes was dormant or occurred in mild forms during 
service.  According to the veteran, his contention is 
supported by medical literature.  The veteran indicates that 
his service medical records support this contention as they 
show that he was treated for venereal disease during service.  

Service medical records do reflect that the veteran was 
treated for infection and condyloma during service.  However, 
service medical records do not contain any findings, 
diagnoses, or treatment for herpes during service.  The 
records show that the veteran was treated for various 
complaints at military medical facilities after his 
retirement from service.  The first diagnosis of herpes of 
record is in a June 1996 military medical record.  At that 
time, the veteran reported a history of multiple recurrences 
of herpes type II and was treated for such.  A July 1997 
military medical record contains a notation that the veteran 
reported the onset of genital herpes 15 years ago.  The 
impression was genital herpes.  

Although the veteran refers to medical literature that 
supports his contention, he did not submit any medical 
literature with his claim.  Moreover, the Court has held that 
generic medical articles regarding a possible causal link 
cannot itself satisfy the nexus element of a well grounded 
claim.  See Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998).

As previously noted, the veteran is considered competent to 
report that on which he has personal knowledge, that is, what 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, he cannot meet the burden imposed by section 5107(a) 
merely by presenting lay statements as to the existence of a 
disorder and a relationship between that disorder and service 
because there is no evidence that the veteran is competent to 
offer medical opinions.  Competent medical evidence is 
required.  Espiritu, 2 Vet. App. 492.  Lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet. App. at 611.  
Additionally, when a physician merely restates in the record 
what the medical history provided by the veteran unenhanced 
by additional medical comment, this evidence is not 
considered competent evidence to well ground the claim.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

In the instant case, the veteran's service medical records 
show no findings or diagnoses of herpes.  Military and VA 
medical records only support the current diagnosis of herpes; 
they do not provide any competent medical evidence linking 
the veteran's herpes to active service or to the venereal 
disease he incurred during active service.  The Court has 
held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet. App. at 93.  

Accordingly, the Board concludes that the veteran's claim for 
service connection for herpes is not well grounded and is 
denied.  38 U.S.C.A. § 5107 (West 1991).

D.  Chronic elbow disorder

The veteran contends that his elbow disorder is a direct 
result of abnormal stress from his time in the infantry in 
service and that the trauma to the joints has progressed with 
time.  

Service medical records show no complaints, findings, or 
diagnoses of an elbow disorder during either period of 
service.  At his March 1995 retirement examination, an 
evaluation of the musculoskeletal system did not reveal any 
findings of an elbow disorder.  

At a November 1995 VA examination, evaluation and X-rays of 
the musculoskeletal system only revealed findings pursuant to 
the veteran's shoulders.  A November 1996 military medical 
record shows that the veteran was seen complaining of dull 
aching pain in the left elbow for 5 months.  On evaluation, 
there was tenderness noted over the tendon.  The assessment 
was lateral epicondylitis.  The veteran underwent a VA joint 
examination in February 1998; however, there were no findings 
pertinent to the veteran's elbows.  The record contains no 
other complaints, findings, or diagnoses of a disorder of 
either elbow.

The veteran is competent to report on that which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. 470.  The Board has carefully 
considered the veteran's statements; however, through these 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay statements as to the 
existence of a disorder and a relationship between that 
disorder and his service because there is no evidence that 
the veteran is competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  Furthermore, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet. App. at 611.

Additionally, the veteran has not submitted any competent 
evidence of any complaints, findings, or diagnoses pertaining 
to the right elbow.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West 1991).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-144. 

As the record contains no competent medical evidence of a 
nexus between the veteran's lateral epicondylitis of the left 
elbow and the veteran has not submitted evidence, to include 
competent medical evidence, of a disorder of the right elbow, 
the Board concludes that the veteran's claim for service 
connection for a chronic elbow disorder, to include lateral 
epicondylitis of the left elbow, is not well grounded and is 
denied.  38 U.S.C.A. § 5107 (West 1991).

E.  Chronic bilateral knee disorder

The veteran contends that his bilateral knee disorder is a 
direct result of abnormal stress from his time in the 
infantry in service and that the trauma to the joints has 
progressed with time.  

Service medical records reflect that the veteran was treated 
for right knee injuries, including an anterior cruciate 
ligament strain, during his first period of service from 
April 1975 to March 1979.  Service medical records from his 
second period of service from August 1979 to August 1995 show 
no complaints, findings, or diagnoses of a disorder of either 
knee.  At his March 1995 retirement examination, an 
evaluation of the musculoskeletal system was silent as to 
findings pertaining to the knees.

Subsequent military and VA medical records and examinations, 
including a February 1998 joint examination, contain no 
complaints, findings, treatment, or diagnoses of any knee 
disorders.  

The veteran's claim for a chronic bilateral knee disorder is 
not well grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a current disability, 
there can be no valid claim.  See Brammer, 3 Vet. App. at 
225.   The veteran is competent to report that on which he 
has personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. 470.  However, his assertions 
that he has a current bilateral knee disorder is not 
competent and does not establish well grounded claim.  Chelte 
v. Brown, 10 Vet. App. 268 (1997).  His statements cannot 
serve to well ground the claim because the veteran is not 
competent to make such an allegation, as such require 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet. App. at 93.

The veteran has not submitted any competent medical evidence 
showing a current diagnosis of a chronic bilateral knee 
disorder.  As there is no competent evidence of a current 
diagnosis of a chronic bilateral knee disorder, the Board 
concludes that the veteran's claim for service connection is 
not well grounded.  Accordingly, the claim for service 
connection is denied.  38 U.S.C.A. § 5107 (West 1991).

F.  Chronic back disorder

Service medical records contain no findings, treatment or 
diagnoses of a back disorder during either period of service.  
At his March 1995 retirement examination, although the 
veteran complained of back pain, an evaluation of the 
musculoskeletal system did not reveal any findings as to the 
back.  

At a November 1995 VA examination, there were no complaints, 
findings, or diagnoses of a back disorder.  A June 1996 
military medical record indicates that the veteran was seen 
complaining of low back pain when he started jogging.  On 
evaluation, his gait was normal and range of motion of the 
back was within normal limits.  The right lateral flank was 
tender to palpitation.  The impression was muscle strain of 
the right flank.  At a February 1998 VA examination, the 
veteran musculoskeletal complaints pertained to his neck and 
shoulders; there were no complaints or findings of a back 
disorder.  Evaluation of the musculoskeletal system revealed 
normal range of motion of the lumbar spine.  A May 1998 VA 
medical record reveals that the veteran complained of back 
pain which he stated began approximately 3 to 4 years prior.  
Evaluation was positive for low back pain.  The impression 
included low back pain.  X-ray evaluation of the lumbar spine 
revealed minimal discogenic degenerative changes in the mid 
lumbar spine.  Subsequent VA medical records from June 1998 
to April 1999 show complaints of back pain with diagnoses of 
chronic back pain and degenerative joint disease of the back.

The veteran contends that his back disorder, chronic muscle 
pain and spasms, is secondary to his service-connected right 
and left shoulder disorders.  The Board has reviewed the 
probative evidence of record.  In the instant case, the 
veteran is considered competent to report that on which he 
has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is competent to offer 
medical opinions.  Competent medical evidence is required.  
Espiritu, 2 Vet. App. 492.  Lay assertions of medical 
etiology or diagnosis cannot constitute evidence to render a 
claim well grounded under section 5107(a); if no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  Tirpak, 2 Vet. App. at 611.  Additionally, 
when physician merely restates in the record what the medical 
history provided by the veteran unenhanced by additional 
medical comment, this evidence is not considered competent 
evidence to well ground the claim.  LeShore, 8 Vet. App. 406.

In the instant case, the veteran's service medical records 
show no findings or diagnoses of a back disorder.  Military 
and VA medical records only support the current diagnoses of 
chronic back pain, muscle strain, and degenerative changes of 
the lumbar spine; they do not provide any competent medical 
evidence linking the veteran's back disorder to active 
service or to his service-connected shoulder disabilities.  
The Board notes that the regulations state that service 
connection may be granted for arthritis if it is manifest to 
a compensable degree within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, in 
this instance, degenerative joint disease of the lumbar spine 
was not manifest within 1 year of separation from service. 

In this case, it is not entirely clear if he is claiming that 
a back disorder started during service or started after 
service because of service connected disability.  In either 
event, the veteran has a duty to submit evidence of a well-
grounded claim.  Regardless of the theory of entitlement, the 
claim(s) are not well grounded.  There is no competent 
evidence relating the post service diagnosis to service or a 
service-connected disability.  Similarly, there is no 
competent evidence relating a back disability (any degree of 
impairment) to a service-connected disease or injury.  Allen 
v. Brown, 7 Vet. App. 439 (1995). 

The Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet. App. at 93.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a back disorder, to include degenerative joint disease of the 
lumbar spine is not well grounded and is denied.  38 U.S.C.A. 
§ 5107 (West 1991).

G.  Chronic neck disorder

Service medical records contain no findings, treatment or 
diagnoses of a neck disorder during either period of service.  
At his March 1995 retirement examination, an evaluation of 
the musculoskeletal system did not reveal any findings as to 
the neck.  

At a November 1995 VA examination, there were no complaints, 
findings, or diagnoses of a neck disorder.  At a February 
1998 VA examination, the veteran musculoskeletal complaints 
pertained to his neck and shoulders.  Evaluation of the 
musculoskeletal system revealed normal range of motion of the 
cervical spine.  There was no diagnosis of a neck disorder.  
A subsequent February 1998 VA joint examination discussed the 
veteran's shoulder disorder; however, there were no 
complaints, findings, or diagnoses of a neck disorder.   

A March 1998 military medical record reveals that the veteran 
complained of neck pain that began approximately 4 to 5 years 
previously.  He stated that his neck "locks up" at times.  
On evaluation, there was mild decreased range of motion and 
no crepitance.  X-rays were reported to be normal.  The 
assessment was C-spine pain.  A March 1998 military physical 
therapy consult reflects that the veteran was seen with 
complaints of cervical pain with popping in the neck.  The 
veteran reported a 5-year history of cervical pain, a history 
of right shoulder fracture, and dislocation of left shoulder 
with subsequent surgery.  On evaluation, there was tenderness 
to palpitation of the bilateral upper trapezius muscles on 
the right and left with full range of motion of the 
shoulders.  No impingement was noted.  The assessment was 
"cervicalgia" greater on the right than the left.

A May 1998 VA medical record reveals that the veteran 
complained of neck and back pain which he stated began 
approximately 3 to 4 years prior.  He reported constant 
popping in the neck.  X-ray evaluation of the cervical spine 
revealed minimal discogenic degenerative changes at C5-6.  
The impression included neck pain.  Subsequent VA medical 
records from June 1998 to April 1999 show complaints of neck 
pain with diagnoses of chronic neck pain and degenerative 
joint disease of the cervical spine.

The veteran contends that he has arthritis of the neck and it 
is secondary to his service-connected right and left shoulder 
disorders.  The Board had reviewed the probative evidence of 
record.  In the instant case, the veteran is considered 
competent to report that on which he has personal knowledge, 
that is, what comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay statements as to the 
existence of a disorder and a relationship between that 
disorder and service because there is no evidence that the 
veteran is competent to offer medical opinions.  Competent 
medical evidence is required.  Espiritu, 2 Vet. App. 492.  
Lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak, 2 Vet. App. at 611.  Additionally, when physician 
merely restates in the record what the medical history 
provided by the veteran unenhanced by additional medical 
comment, this evidence is not considered competent evidence 
to well ground the claim.  LeShore, 8 Vet. App. 406.

In the instant case, the veteran's service medical records 
show no findings or diagnoses of a neck disorder.  Military 
and VA medical records only support the current diagnoses of 
chronic neck pain, cervicalgia, and degenerative changes of 
the cervical spine; they do not provide any competent medical 
evidence linking the veteran's neck disorder to active 
service or to his service-connected shoulder disabilities.  
The Board notes that the regulations state that service 
connection may be granted for arthritis if it is manifest to 
a compensable degree within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, in 
this instance, degenerative joint disease of the cervical 
spine was not manifest within 1 year of separation from 
service. 
 
The Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible
is required to set forth a well grounded claim.  Caluza, 7 
Vet. App. at 507; see also Robinette, 8 Vet. App. at 77; 
Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet. App. at 93.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a neck disorder, to include 
degenerative joint disease of the cervical spine is not well 
grounded and is denied.  38 U.S.C.A. § 5107 (West 1991).

H.  Doctrine of doubt

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.


ORDER

A 10 percent evaluation for dermatitis of the arms and groin 
area is granted, subject to the laws and regulations 
governing the award of monetary benefits.  Service connection 
for left ear hearing loss disability is granted.  Service 
connection for chronic meibomianitis is granted.  Service 
connection for a chronic eye disorder, to include 
blepharitis, ocular rosacea, and herpetic keratitis is 
denied.  Service connection for herpes is denied.  Service 
connection for lateral epicondylitis of the left elbow 
(claimed as left elbow disorder) is denied.  Service 
connection for a chronic elbow disorder is denied.  Service 
connection for a bilateral knee disorder is denied.  Service 
connection for a chronic back disorder is denied.  Service 
connection for a chronic neck disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


- 24 -


